Per Curiam.
Respondent was admitted to practice by this Court in 1993. His last known address is in Tampa, Florida.
By decision dated July 3, 2008, this Court suspended respondent from the practice of law until such time as a final disciplinary order was entered and directed him to show cause why such final order of suspension, censure or removal from office should not be made pursuant to Judiciary Law § 90 (4) (g) (Matter of Erikson, 53 AD3d 772 [2008]). This order followed respondent’s conviction of wire fraud affecting a financial institution in violation of 18 USC § 1343, a federal felony, which this Court determined to be a serious crime (see Judiciary Law § 90 [4] [d]).
Respondent has not appeared in this proceeding. Under the facts and circumstances presented, especially the nature of his recent conviction and underlying misconduct as set forth in our prior decision, we conclude that respondent should be disbarred.
Cardona, EJ., Mercure, Peters, Spain and Carpinello, JJ., concur. Ordered that pursuant to Judiciary Law § 90 (4) (g) respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).